DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamimura (US Pat. No. 8,041,258 B2).
Regarding claim 1, Kamimura discloses an image forming apparatus 1 comprising: a cover member 4 capable of opening and closing an opening of a housing 2, the opening communicating with a detachable portion (a process cartridge) 3 detachably disposed inside the housing 2 (Figs. 1 and 8); a power transmission member 92 or 93 displaceable between a connected position where the power transmission member 92 or 93 is connected to the detachable portion 3 and a released position where the power transmission member 92 or 93 is disconnected from the detachable portion 3 and configured to transmit driving force of a drive portion to the detachable portion 3 while the power transmission member 92 or 93 is connected to the detachable portion 3 (column 10, lines 30-40; column 11, line 15-34; and column 12, line 31 to column 13, line 5; Figs. 9-15B and 18A-18B); a bias portion (a coil spring) 105 or 113 configured to bias the power transmission member 92 or 93 in a first direction along which the power transmission member 92 or 93 is displaced from the released position to the connected position (Figs. 15A-15B and 18A-18B); a cam (a driving translation cam) 94 pivotable between a first position and a second position set in advance, configured to pivot from the first position to the second position to displace the power transmission member 92 or 93 from the connected position to the released position (Figs. 9-11), and biased by the bias portion 105 or 113 in a second direction along which the cam 94 pivots to the first position when the cam 94 is in the second position (Figs. 9-11 and 14); and an interlocking mechanism 140 configured to cause the cam 94 to pivot from the first position to the second position in conjunction with change of state of the cover member 4 from a closed state to an open state (Figs. 8-10 and 12-13).
Regarding claim 2, Kamimura discloses wherein the power transmission member 92 or 93 includes a rotation shaft 104 or 128 extending in the first direction and configured to rotate under the driving force of the drive portion, and the cam 94 is pivotable on the rotation shaft 104 or 128 (Figs. 9, 10, 13 and 18A-18B).
Regarding claim 6, Kamimura discloses wherein the interlocking mechanism 140 causes the cam 94 to pivot from the second position to the first position in conjunction with the change of state of the cover member 4 from the open state to the closed state (Figs. 8-10).

Allowable Subject Matter
Claims 3-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hashimoto (US Pat. Pub. No. US 2011/0052254 A1) discloses an image forming apparatus comprising: a cover member capable of opening and closing an opening of a housing; a power transmission member; a cam; and an interlocking mechanism.
Hijikata et al. (US Pat. Pub. No. US 2018/0246466 A1) discloses an image forming apparatus comprising: a cover member capable of opening and closing an opening of a housing; a power transmission member; a cam; and an interlocking mechanism.
Sano et al. (US Pat. Pub. No. US 2021/0200140 A1) discloses an image forming apparatus comprising: a cover member capable of opening and closing an opening of a housing; a power transmission member; a cam; and an interlocking mechanism.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
August 14, 2022